Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54398 Filed 01/21/21 Page 1 of 72




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


   In re Flint Water Cases.               Judith E. Levy
                                          United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

   OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION TO
     ESTABLISH SETTLEMENT CLAIMS PROCEDURES AND
  ALLOCATION AND FOR PRELIMINARY APPROVAL OF CLASS
      SETTLEMENT COMPONENTS [1318] AND GRANTING
     PLAINTIFFS’ MOTION FOR AN ORDER ADOPTING THE
  PROPOSED MOTION FOR APPROVAL OF WRONGFUL DEATH
                   SETTLEMENT [1334]

        Before the Court is Plaintiffs’ motion to establish settlement claims

  procedures and allocation and for preliminary approval of class

  settlement components (ECF No. 1318) and Individual Plaintiffs’ motion

  for an order adopting the proposed motion for approval of wrongful death

  settlement. (ECF No. 1334).

        Plaintiffs are thousands of children, adults, property owners, and

  business owners who allege they were exposed to lead, legionella, and

  other contaminants from the City of Flint’s municipal water supply. The
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54399 Filed 01/21/21 Page 2 of 72




  events that resulted in this large-scale municipal water contamination

  are now known as the Flint Water Crisis. In their lawsuits, both the

  putative class members and Individual Plaintiffs allege that Defendants

  caused, prolonged, concealed, ignored, or downplayed the risks of

  Plaintiffs’ exposure to the City’s water, which injured Plaintiffs and

  damaged their property and commercial interests.

        The settlement before the Court is a partial settlement and

  therefore does not represent the end of the Flint Water Crisis litigation.

  It would allow recovery of monetary awards for persons (children and

  adults) exposed to Flint water during a specified exposure period, along

  with property owners, renters, and business owners. Specifically, the

  settlement provides the opportunity for monetary awards for every

  person exposed while a minor child; every adult exposed with a resultant

  injury; every residential property owner, renter, or person responsible for

  paying Flint water bills; and certain business owners impacted during

  the relevant time period.

        The proposed settlement creates a comprehensive settlement

  program that will address all individually represented persons and all



                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54400 Filed 01/21/21 Page 3 of 72




  Minors1 (both represented and unrepresented). It also provides a ‘class

  action’ resolution for those adults who have not hired their own lawyer.

  The compensation process and timeline are the same for every person—

  and the amount of money that a claimant will receive is based on

  objective factors such as age, exposure to the water, test results, specific

  identified injuries, property ownership or lease, payment of water bills,

  and commercial losses. Significantly, the compensation will be the same

  for similarly situated individuals and entities—regardless of whether

  they are represented, unrepresented, or are a member of the ‘class.’

        This motion is Plaintiffs’ first step towards resolving their claims

  against the “Settling Defendants”: the State of Michigan and its




        1  “Minor” is defined in the Master Settlement Agreement (the “MSA”) as “any
  Claimant participating in the Settlement program that will be less than eighteen (18)
  years of age at the time an election is made by a Next Friend from the options on how
  a Monetary Award should be distributed as set forth in Paragraph 21.28 [of the
  MSA].” (ECF No. 1319-1, PageID.40340.) Notably, there are some individuals who
  were legal minors at the time of exposure, but either have already turned eighteen
  before registering (and therefore register as adults), or are legal minors at the time
  of registration, but will turn eighteen before the time that they elect the form by
  which to receive a monetary award. Those persons are no longer “Minors” at the
  election time and, under the MSA, control their own claim. The Court will distinguish
  between “Minors” under the MSA and legal “minors” with appropriate capitalization
  in this Opinion.

                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54401 Filed 01/21/21 Page 4 of 72




  individual officials;2 the City of Flint, three Emergency Managers, and

  several City employees;3 the “McLaren Defendants,” which are McLaren

  Health Care Corporation, McLaren Regional Medical Center, and

  McLaren Flint Hospital; and Rowe Professional Services Company

  (“Rowe”). It does not resolve all of the Flint Water Cases, and the first

  round of bellwether trials against the non-settling Defendants are

  currently set for June 4, 2021.4




        2 These are collectively referred to as the “State Defendants” and include: the
  State of Michigan, the Michigan Department of Environmental Quality (now the
  Michigan Department of Environment, Great Lakes, and Energy), the Michigan
  Department of Health and Human Services, the Michigan Department of Treasury,
  former Governor Richard D. Snyder, current Governor Gretchen Whitmer, the Flint
  Receivership Transition Advisory Board, Liane Shekter Smith, Daniel Wyant,
  Stephen Busch, Kevin Clinton, Patrick Cook, Linda Dykema, Michael Prysby,
  Bradley Wurfel, Eden Wells, Nick Lyon, Dennis Muchmore, Nancy Peeler, Robert
  Scott, Adam Rosenthal, and Andy Dillon.
        3 These are collectively referred to as the “City Defendants” and include the
  City of Flint, Darnell Earley, Howard Croft, Michael Glasgow, Gerald Ambrose,
  Edward Kurtz, Michael Brown, Dayne Walling, and Daugherty Johnson.
        4  The Settling Defendants do not include private engineering firm Defendants
  Veolia Water North America Operating Services, LLC; Veolia North America, LLC;
  Veolia North America, Inc.; Veolia Environment, S.A.; Lockwood Andrews &
  Newnam, P.C.; Lockwood Andrews & Newnam, Inc.; Leo A. Daly Company; United
  States of America; and United States Environmental Protection Agency and their
  affiliates. Accordingly, even if the proposed settlement receives final approval, the
  litigation against these Defendants continues.

                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54402 Filed 01/21/21 Page 5 of 72




        The Court’s role at the preliminary approval stage is circumscribed.

  The Court may not rewrite the settlement but may only reject it or grant

  it preliminary approval. Generally, a settlement between an adult

  plaintiff and a defendant does not require court approval. But because

  this settlement presents a hybrid structure that includes a class

  component for unrepresented adults—and involves a substantial number

  of potential claims of Minors—preliminary approval of certain aspects of

  the proposed settlement is both appropriate and necessary.

        For the reasons set forth below, the Court grants preliminary

  approval of this settlement. This approval will trigger a period of time in

  which minors, adults, property owners/renters, and commercial entities

  may decide whether to participate in the settlement. If a qualifying

  person or entity chooses to register as a participant, they may then

  formally object to aspects of the settlement and set forth any reasons why

  it should not be afforded final approval. Participants may also proceed

  with their litigation against the non-settling Defendants and, if summary

  judgment is sought and denied, be heard in front of a jury.5


        5 Those who are members of any class have the additional choice to opt out of
  this settlement entirely and proceed with their individual litigation against the
  Settling Defendants.
                                          5
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54403 Filed 01/21/21 Page 6 of 72




        The Court has heard from some Flint residents who have expressed

  frustration with aspects of this settlement. Though the Court’s role in

  responding to these concerns is limited, these impacted individuals may

  join the settlement and still continue in the political process to seek the

  justice they have told the Court this settlement does not provide. Those

  affected will have to decide whether the risks of litigation—and there are

  many—outweigh the benefit of a certain resolution with the Settling

  Defendants. The Court is sympathetic to the complexity of these

  decisions. Indeed, there may be no amount of money that would fully

  recognize the harm the residents of Flint have experienced, including

  their anxiety, fear, distrust, and anger over the events of last seven years.

  Litigation has its benefits, but also its limitations, and the preliminary

  approval of this settlement does not affect or preclude other avenues of

  redress. This litigation—however it concludes—need not be the final

  chapter of this remarkable story.

        To grant preliminary approval, the Court must determine whether

  the proposed Master Settlement Agreement (the “MSA”) is within the

  range of possible final approval. Specifically, at this stage, the Court is to

  review the procedures related to Minors and Legally Incapacitated

                                        6
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54404 Filed 01/21/21 Page 7 of 72




  Individuals6 (“LIIs”) to determine whether they are fair and in the best

  interests of Minors and LIIs. And also, the Court must determine

  whether there is a sufficient basis to conditionally certify a settlement

  class and subclasses as proposed. The Court must determine whether the

  proposed settlement class and subclasses fall within the range of possible

  approval, appear to be fair, and are free of obvious deficiencies.

        Preliminary approval, therefore, is the first step in the multi-stage

  settlement process. Before final approval can be granted, claimants will

  have an opportunity to evaluate whether it is in their best interests to

  join the settlement. They will also have an opportunity to object to the

  settlement and to opt out of the settlement (or, if they are not a class

  member, to simply reject the settlement) and proceed to litigate their

  claims individually.

        Plaintiffs in three of the Flint Water Cases filed responses to the

  motion for approval: the Anderson Plaintiffs7 (ECF No. 1338); Plaintiffs


        6 A Legally Incapacitated or Incompetent Individual means an individual
  described in Mich. Comp. Laws §700.1105(a).
        7 The Anderson Plaintiffs, through their counsel, notified the Court at the
  December 21, 2020 hearing that the issues raised in their response are resolved
  pending submission of an errata sheet. The errata sheet has been submitted, and it
  addresses and resolves the Anderson Plaintiffs’ specific issue. (ECF No. 1394-7,
  PageID.54248.)
                                          7
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54405 Filed 01/21/21 Page 8 of 72




  Gradine Rogers and the Estate of Odie Brown (ECF No. 1340); and the

  Chapman Plaintiffs. (ECF No. 1341.) These filings will be addressed

  below.

        On December 21, 2020, the Court held a hearing on these motions

  via video teleconference. The Honorable Christopher M. Murray of the

  Michigan Court of Claims and the Honorable Joseph J. Farah of Genesee

  County Circuit Court were in attendance. Also in attendance were the

  Special Master Deborah E. Greenspan and the Court-appointed

  Guardian Ad Litem Miriam Z. Wolock.

        For the reasons set forth below, the Court grants Plaintiffs’

  motions.

           I.   Settlement Negotiations

        The Flint Water Cases include scores of separate lawsuits pending

  in the Genesee County Circuit Court and the Michigan Court of Claims,

  and this Court. The first case—Mays v. Snyder, No. 15-14002 (now

  consolidated)—was filed on November 13, 2015, and the most recent—

  Atkins v. City of Flint, No. 20-12005—was filed on July 28, 2020. These

  cases comprise both putative class action lawsuits and lawsuits brought

  by thousands of Individual Plaintiffs.


                                       8
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54406 Filed 01/21/21 Page 9 of 72




        In the proposed settlement, the putative class action Plaintiffs and

  the Individual Plaintiffs have joined together to resolve their claims

  against the Settling Defendants. If approved and accepted, the proposed

  settlement would resolve cases against the Settling Defendants in all

  courts and would further resolve claims of those who have not yet filed a

  lawsuit. Plaintiffs included a list of cases pending in this Court, the

  Genesee County Circuit Court, the Michigan Court of Claims, and the

  U.S. Court of Appeals that would be resolved with respect to the Settling

  Defendants, should the Plaintiffs who have filed individual cases agree

  to participate. This list is incorporated into this Order. (Carthan, No. 16-

  10444, ECF No. 1319-2, PageID.40765–40782 (as amended,8 ECF No.

  1394-7, PageID.54244–54263).)

        In January 2018, the Court appointed two mediators pursuant to

  E.D. Mich. Local Rule 16.4 — former United States Senator Carl Levin

  and former Wayne County Circuit Court Judge Pamela Harwood — to

  facilitate settlement discussions. (ECF No. 324, PageID.11687–11693.)

  In July 2018, under Federal Rule of Civil Procedure 53, the Court



        8As discussed regarding the Anderson Plaintiffs, the list was modified by the
  submission of the errata sheet. (ECF No. 1394-7, PageID.54244–54263.)
                                          9
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54407 Filed 01/21/21 Page 10 of 72




  appointed Deborah E. Greenspan to serve as a Special Master to assist

  with certain pretrial matters and to manage aspects of the settlement

  process. (ECF No. 544, PageID.16581–16590.) Also, in September 2019,

  the Court appointed Subclass Settlement Counsel to represent six

  subclasses of Plaintiffs in settlement allocation discussions. (ECF No.

  937, PageID.24430–24433.)

        Sen. Levin and Ret. Judge Harwood reported to the Court

  periodically    regarding    the   status   of   settlement    negotiations.

  Additionally, beginning in September 2018, Special Master Greenspan

  began collecting data regarding potential claimants across all Flint

  Water Cases. (ECF No. 519, PageID.15988; ECF No. 563, PageID.17097.)

  The primary purpose of the data collection was to understand the scope

  and nature of the claims, to facilitate and inform the parties’ settlement

  discussions, and to develop a settlement structure. (ECF Nos. 614, 673.)

  Every forty-five days since December 28, 2018, counsel provided Special

  Master Greenspan with the Court-ordered data. (ECF No. 673.) Special

  Master Greenspan has filed three interim reports to the Court regarding

  the data. (ECF Nos. 772, 949, 1105.) She also collected Time and Expense



                                       10
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54408 Filed 01/21/21 Page 11 of 72




  Common Benefit Data. Data collection is ongoing in light of the proposed

  settlement. (See ECF No. 1254.)

        The negotiations on behalf of the Plaintiffs were conducted by Co-

  Liaison Counsel and Co-Lead Class Counsel appointed by the Court for

  this purpose, among other responsibilities. The Subclass Settlement

  Counsel later appointed by the Court participated in negotiations along

  with Co-Liaison Counsel over how to allocate any settlement funds

  among the various categories of claimants. These negotiations occurred

  under the auspices of the Court and the supervision of the Court-

  appointed Special Master.

        In August of 2020, Plaintiffs and the State Defendants announced

  that they had reached an agreement to settle their claims for $600

  million. In October of 2020, Plaintiffs and the City Defendants

  preliminarily agreed to a $20,000,000 settlement, which required

  approval from the Flint City Council on or before December 31, 2020. The

  Flint City Council voted to join the settlement on December 21, 2020.

  (ECF No. 1357, PageID.42106.) Plaintiffs and the McLaren Defendants

  also agreed to settle for $20 million, and Plaintiffs and Rowe agreed to

  settle for $1.25 million.

                                       11
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54409 Filed 01/21/21 Page 12 of 72




        The Court appointed Miriam Z. Wolock on December 9, 2020 as

  Guardian Ad Litem, for the purpose of advising the Court on the fairness

  of the processes and procedures for handling claims under the proposed

  settlement related to Minors and LIIs. (ECF No. 1339, PageID.41798–

  41800.) Ms. Wolock provided a comprehensive oral report at the hearing

  held on December 21, 2020.

         II.   Procedural History

        The Flint Water Cases have a complex procedural history. The

  cases fall into several broad categories, as discussed above, in both

  federal and state court, including putative class action cases, individual

  cases, and legionella cases. The Court has adjudicated scores of motions

  to dismiss in these cases and issued hundreds of opinions and orders and

  is therefore very familiar with the factual allegations and the applicable

  law that governs these cases. Many of its decisions have been appealed

  both to the United States Court of Appeals for the Sixth Circuit and to

  the United States Supreme Court. This Court’s decisions have largely

  been upheld on appeal.




                                       12
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54410 Filed 01/21/21 Page 13 of 72




        The Court has also managed extensive discovery in these cases.9

  Over the years, the Court has conducted conferences to adjudicate

  discovery disputes at least once per month, sometimes more, since 2019

  and is very familiar with the development of the factual record in this

  case. As Plaintiffs have summarized in the present motion, discovery in

  these cases “has been substantial[,] including millions of pages of

  document production and review, the exchange of substantive written

  interrogatories, more than eighty depositions, and extensive expert

  analysis.” (ECF No. 1318, PageID.40267.)

        In sum, the Flint Water Cases are abundant, complex, and have

  been intensely litigated. The motion before the Court and the proposed

  settlement underlying it applies to all of these cases.

        III.   The Proposed Settlement Agreement

        The MSA presents a complex, detailed, and orderly proposal for

  resolution of Plaintiffs’ claims against the Settling Defendants. It creates

  an administrative compensation process and program that offers

  settlement opportunities to multiple categories of individuals and



        The most recent case management order (“CMO”), the Fifth Amended Case
        9

  Management Order, was entered on September 8, 2020. (ECF No. 1255.)
                                       13
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54411 Filed 01/21/21 Page 14 of 72




  entities. It sets forth a procedure for individuals to submit claims and to

  receive monetary awards if they meet the eligibility criteria. Plaintiffs

  are not required to prove legal liability or causation, though certain adult

  claimants may need to present a medical record linking their condition

  to exposure to lead or other contaminants in the water. They need only

  submit the prescribed documents and forms to receive an award. The

  settlement claims process protects against unauthorized persons

  obtaining money from the settlement by setting forth certain proof

  requirements.

        The aggregate settlement amount of $641.25 million will be

  allocated among categories of claims as set forth in the MSA and will also

  be used to pay fees and expenses. The settlement distribution process

  requires that similarly situated claimants receive the same monetary

  award (subject to lawful liens that might be asserted). In this way, the

  settlement assures ‘horizontal equity’ among claimants. In light of the

  two-year negotiation process and strong representation of categories of

  claims by Co-Liaison Counsel on behalf of Individual Plaintiffs and by

  Subclass Settlement Counsel on behalf of the subclasses, each of whom

  have provided declarations supporting the allocation and attesting to its

                                       14
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54412 Filed 01/21/21 Page 15 of 72




  fairness, the allocation among categories of claims is determined to be

  fair. The Court will revisit this determination at the final approval stage

  should there be evidence submitted to challenge the current allocation of

  settlement funds.

        The Court will first discuss the provisions related to Minors and

  LIIs to determine whether the proposed settlement processes and

  procedures are fair and in their best interests. Next, the Court will

  determine whether the class and subclass portion of the settlement

  appears to be fair, be free of obvious deficiencies, and fall within the

  range of settlements that can be approved. Third, the Court will address

  the responses, objections, and correspondence received thus far.

     A. Minors and LIIs

        At the preliminary approval stage, the Court must review the MSA

  to determine whether the processes and procedures related to Minors’

  and LIIs’ claims are fair and in their best interests. As set forth above,

  Guardian Ad Litem Miriam Z. Wolock assisted in this review. Ms. Wolock

  provided an oral report to the Court and the parties at the hearing held

  on December 21, 2020. For the reasons set forth below, the Court



                                       15
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54413 Filed 01/21/21 Page 16 of 72




  concludes that the processes and procedures set forth in the MSA are fair

  and in the best interests of Minors and LIIs.

        The provisions of the MSA applicable to Minors and LIIs are the

  following: (1) Article XXI of the MSA (ECF No. 1319-1, PageID.40393–

  40400 (as amended, ECF No. 1394-2, PageID.54185–54192)); (2) the

  Registration Form (ECF No. 1319-2, PageID.40757–40763 (as amended,

  ECF No. 1394-3, PageID.54214–54219)); (3) the Claim Form (ECF No.

  1319-2,    PageID.40740–40745       (as   amended,     ECF    No.    1394-5,

  PageID.54231–54235)); (4) the monetary awards and proofs grid (ECF

  No. 1319-2, PageID.40789–40831); (5) the Case Management Order (ECF

  No. 1319-2, PageID.40848–40876 (as amended, ECF No. 1394-9,

  PageID.54286–54294)); (6) Plaintiffs’ Fact Sheet (ECF No. 1319-2,

  PageID.40878–40897, 40899); (7) the Release by the Next Friend (ECF

  No. 1319-2, PageID.41223–41227); and (8) the Non-Participation Notice

  by Minors or LIIs (ECF No. 1319-2, PageID.41246).

     1. Genesee  County     Circuit           Court      Assignment       and
        Appointment of Next Friends

        First, the MSA provides that the parties will file motions to permit

  the Genesee County Circuit Court, specifically Judge Farah, to exercise


                                       16
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54414 Filed 01/21/21 Page 17 of 72




  the power and jurisdiction of the probate court for the purposes of: (1)

  approving the types of individuals who can act as Next Friends on behalf

  of Minors and LIIs under the MSA; and (2) appointing a Master Guardian

  Ad Litem (“Master GAL”) and two Panel Guardians Ad Litem (“Panel

  GAL”) to supervise submissions by Next Friends on behalf of Minors and

  LIIs. (ECF No. 1319-1, PageID.40393.) This appointment would provide

  for consistency in state-court rulings on settlement-related matters.

  Moreover, Judge Farah, as a result of managing the Genesee County

  Flint Water docket, is familiar with the unique nature of the claims and

  parties, including those of Minors and LIIs.

        The MSA provides parameters for those who may be authorized to

  act as Next Friends on behalf of Minors and LIIs. (Id.) The MSA defines

  both the qualifications and proofs required for this role. It incorporates

  Michigan Court Rule 2.201(E), which sets forth the legal parameters

  applicable to proceedings involving a minor or incompetent person in

  Michigan, including that the person acting as Next Friend be “competent

  and responsible.” Mich. Ct. R. 2.201(E)(1)(b).


        The MSA contains a proposed Registration Form that participants

  in the settlement, including Minors and LIIs, must complete within sixty
                                       17
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54415 Filed 01/21/21 Page 18 of 72




  days of the entry of an order granting preliminary approval.10 (See ECF

  No. 1319-1, PageID.40348–40353 (as amended, ECF No.1394-2,

  PageID.54140–54145).) Section 3 of the Registration Form, which is

  applicable only to Minors and LIIs, identifies the person submitting the

  form on behalf of a Minor or LII, and requires that the individual provide

  documents proving their relationship to the claimant. (ECF No. 1319-2,

  PageID.40759–40761.) The information sought in Section 3 of the

  Registration Form mirrors the requirements set forth in Michigan Court

  Rule 2.201. Also, the Claim Form contains similar provisions and

  checkboxes to the Registration Form. (ECF No. 1319-2, PageID.40740–

  40745 (as amended, ECF No. 1394-3, PageID.54214–54219).)

        Ms. Wolock concluded that the Registration Form has a “clear and

  understandable application to act as [N]ext [F]riend and defines a group

  of individuals who may serve in this capacity,” and it “tracks all the

  requirements under Michigan law.” (ECF No. 1363, PageID.42191.)




        10As set forth further below, this Order will be effective on January 27, 2021,
  and, because Sunday March 28, 2021 falls on a weekend, the sixty-day deadline is
  Monday March 29, 2021.
                                           18
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54416 Filed 01/21/21 Page 19 of 72




        After the Registration Form is submitted, the MSA provides that

  the Claims Administrator must review and approve the qualifications of

  the Next Friend, within a specified time frame. (ECF No. 1319-1,

  PageID.40395–40396 (as amended, ECF No. 1394-2, PageID.54187–

  54188).) If the Next Friend does not meet the qualifications or has not

  submitted the appropriate proofs, the MSA sets forth a reconsideration

  and appeals process, which ultimately involves the Special Master

  issuing a written decision. (ECF No. 1319-1, PageID.40396 (as amended,

  ECF No. 1394-2, PageID.54188); ECF No. 1391-1, PageID.40378 (as

  amended, ECF No. 1394-2, PageID.54170).) These protections ensure

  that only authorized individuals may register and submit claims for

  Minors and LIIs, and minimize the opportunity for fraudulent claims to

  be submitted.

        The MSA also provides for protections for Minors and LIIs who do

  not have a Next Friend. As Ms. Wolock explained,

        And why is this important? Because a particular minor or
        claimant might need a [N]ext [F]riend who doesn’t neatly fall
        into the categories [contained in the Registration Form]. The
        upshot is [ ] that no potential claimant is deprived of an
        appropriate representative in the course of this settlement.


                                       19
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54417 Filed 01/21/21 Page 20 of 72




  (ECF No. 1363, PageID.42192.)

        This protection for Minors and LIIs who do not have an appropriate

  representative also tracks Michigan Court Rule 2.201(E)(1)(b), which

  states, “If a minor or incompetent person does not have a conservator to

  represent the person as plaintiff, the court shall appoint a competent and

  responsible person to appear as next friend on his or her behalf.”

  Accordingly, the MSA fairly protects Minors and LIIs who do not

  currently have a parent or court-appointed guardian at this time.

        The MSA also covers situations where there is a dispute over who

  will act as Next Friend for a Minor or LII. (ECF No. 1319-1,

  PageID.40396 (as amended, ECF No. 1394-2, PageID.54188).) If this

  occurs, the MSA provides a clear procedure, involving independent

  review and assistance by the Master GAL, and, if not resolved by the

  Master GAL, by the Special Master. (Id.)

        Ms. Wolock stated at the December 21, 2020 hearing that this

  process and the time frames for resolving such disputes constitute “a fair

  and efficient dispute resolution process.” (ECF No. 1363, PageID.42192.)

        Once an appropriate Next Friend is appointed for the Minor or LII,

  the Genesee County Circuit Court (or this Court) will supervise the Next
                                    20
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54418 Filed 01/21/21 Page 21 of 72




  Friend. (ECF No. 1319-1, PageID.40393–40394 (as amended, ECF No.

  54185–54186).)

        The establishment of jurisdiction over probate proceedings with the

  Genesee County Circuit Court, the procedures for appointing a Next

  Friend, and the procedures for resolving any Next Friend-related

  disputes are all thorough, clear, and designed to promote consistency. As

  Ms. Wolock explained, the procedures set forth above for Next Friend

  appointments help facilitate “an appropriate financial recovery. [The

  plan is] prompt. It’s cost effective. It’s transparent and the administrative

  steps really help avoid a protracted and lengthy court proceeding. And so

  on this basis it’s fair and in the best interest of the minors and [LIIs].”

  (ECF No. 1363, PageID.42193.)

     2. Retention of Counsel

        Another provision in the MSA that protects Minors and LIIs relates

  to the retention of counsel. Although Minors and LIIs are not required to

  retain a lawyer to obtain a monetary award under the settlement, the

  MSA provides that counsel, including Co-Lead Class and Co-Liaison

  Counsel, are authorized to assist Minors and LIIs to advise them of their

  rights and options under the MSA. (ECF No. 1319-1, PageID.40394–

                                       21
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54419 Filed 01/21/21 Page 22 of 72




  40395 (as amended, ECF No. 1394-2, PageID.54186–54187).) These

  provisions provide an additional option for Minors and LIIs to have a

  lawyer to assist them in their claim submission and determination of

  payment distribution.

     3. Second Stage Approval Process

        The MSA contains provisions outlining what is called the “Second

  Stage Approval Process,” which includes added protections for Minors

  and LIIs. For example, the Claims Administrator must first certify that

  the Minor or LII is assigned the settlement category that will result in

  the highest monetary award possible for that individual. (ECF No. 1319-

  1, PageID.40396 (as amended, ECF No. 1394-2, PageID.54188).) Ms.

  Wolock indicated that this step “clearly benefits this population.” (ECF

  No. 1363, PageID.42193.)

        The possible settlement categories are set forth in a settlement grid,

  which contains twenty-one categories devoted to individuals who were

  minors at the point of first exposure.11 While there are different


        11Seven of the twenty-one categories are devoted to Minors ages six and
  younger at the time of their first exposure, seven are devoted to Minors ages seven
  through eleven at the time of their first exposure, and the remaining seven apply to
  Minors ages twelve through seventeen at the time of their first exposure.
                                          22
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54420 Filed 01/21/21 Page 23 of 72




  allocations for recovery in each of the twenty-one categories, the grid

  provides a settlement for all minors, regardless of whether they have any

  proof of an injury. (ECF No. 1319-2, PageID.40790–40818.) The grid

  provides for different settlement values based on objective factors such

  as the age of the child at first exposure, the evidence of lead exposure,

  and the evidence of cognitive impairment related to lead exposure.

        As explained by Special Master Greenspan at the hearing, the grid

  is set up in a manner such that, “People who were similarly situated

  would be treated in a similar way.” (ECF No. 1363, PageID.42203.) This

  promotes fairness, particularly in litigation such as this where there are

  different levels of exposure and severity of injury. And Ms. Wolock

  succinctly stated,

        So the process set forth in the settlement grid or the required
        proof grid, I believe, promotes fairness in as much as it creates
        a very systematic approach for remedial relief based on
        objective criteria that are set forth in the grid. And each grid
        is accompanied by particular proofs that are required to be
        submitted. With the result that minors and LIIs with
        comparable claims are intended to receive comparable
        awards. And I believe that this is a fair and consistent
        approach for similarly situated claimants.

  (ECF No. 1363, PageID.42195.)


                                       23
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54421 Filed 01/21/21 Page 24 of 72




        Another way in which the Second Stage Approval Process addresses

  Minors and LIIs is that it provides that the Claims Administrator must

  issue a second notice if a Next Friend rejects the settlement category or

  fails to respond within the prescribed deadlines. (ECF No. 1319-1,

  PageID.40397 (as amended, ECF No. 1394-2, PageID.54189).) This

  second-chance provision is an additional layer of fairness and protection

  for Minors and LIIs.

     4. Release by Next Friend

        Another key provision in the MSA related to Minors and LIIs is the

  Release by Next Friend. (ECF No. 1319-2, PageID.41223–41227.) Most

  importantly, the Release states that the Next Friend releases the Minor’s

  and LII’s Flint Water-related claims against the Settling Defendants

  only. (Id.) Agreement to a release of claims in exchange for a monetary

  award is at the core of any settlement. The release is clearly written and

  understandable, and is publicly available for Next Friends to review and

  to determine whether they wish to agree to its terms in exchange for a

  monetary award.

     5. Reconsideration and Appeal



                                       24
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54422 Filed 01/21/21 Page 25 of 72




        The MSA also provides a procedure if the Next Friend disagrees

  with the settlement category assigned by the Claims Administrator, or

  otherwise disagrees with an unfavorable notice. The MSA contains

  provisions for reconsideration, and if the issue is not resolved on

  reconsideration, the MSA provides for a process to submit an appeal to

  the Special Master. (ECF No. 1319-1, PageID.40398 (as amended, ECF

  No. 1394-2, PageID.54190).)

        If a Minor or LII (1) is not represented by counsel, (2) receives an

  Adverse Notice, and (3) does not follow the processes and procedures set

  forth in the MSA for reconsideration and appeal, then there is an

  additional process for independent review of the settlement category

  assigned by the Claims Administrator. In these circumstances, the

  Master GAL reviews the Adverse Notice to determine whether it is fair

  and reasonable. (Id.) If the Master GAL determines it is not fair and

  reasonable, they will send the claim back to the Claims Administrator for

  reevaluation. (Id.) If the Master GAL determines that it is fair and

  reasonable, then the Master GAL will state their determination in

  writing and forward the determination and the Adverse Notice to the

  Genesee County Circuit Court for further review and a final

                                       25
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54423 Filed 01/21/21 Page 26 of 72




  determination. (Id.) All final determinations are made by the Genesee

  County Circuit Court.

        Ms. Wolock stated in regard to this process that “there are multiple

  layers of protection here for the minors and LIIs and I believe that these

  procedures provide multiple opportunities for a meaningful opportunity

  to be heard in a cost-effective, transparent and efficient manner.” (ECF

  No. 1363, PageID.42195.)

     6. Distribution of Monetary Award

        The MSA contemplates three options for Minors and LIIs to receive

  distribution of their monetary award, if the award exceeds $5,000: (1) a

  special needs trust, (2) a settlement preservation trust, or (3) a structured

  settlement. (ECF No. 1319-1, PageID.40399–40400 (as amended, ECF

  No. 1394-2 PageID.54191–54192).)

        Michigan Court Rule 2.420 governs the procedure to be followed for

  a settlement in a next friend’s action brought for a minor or LII. The rule

  states:

        If the settlement or judgment requires payment of more than
        $5,000 to the minor either immediately, or if the settlement
        or judgment is payable in installments that exceed $5,000 in
        any single year during minority, a conservator must be
                                       26
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54424 Filed 01/21/21 Page 27 of 72




        appointed by the probate court before the entry of the
        judgment or dismissal. The judgment or dismissal must
        require that payment be made payable to the minor’s
        conservator on behalf of the minor. The court shall not enter
        the judgment or dismissal until it receives written
        verification, on a form substantially in the form approved by
        the state court administrator, that the probate court has
        passed on the sufficiency of the bond of the conservator.

  Mich. Ct. R. 2.420.

        As Ms. Wolock indicated, these three options in the MSA “protect

  and preserve” the funds on behalf of the Minor and LII. (ECF No. 1363,

  PageID.42196.)

        Relevant to this portion of the analysis is that, if a Minor or LII does

  not elect the structured settlement option for their distribution, then a

  Panel GAL, appointed by the Genesee County Circuit Court, is assigned

  to the Minor or LII. The Panel GAL’s duty is to evaluate whether the

  settlement category and monetary award assigned by the Claims

  Administrator, and the distribution option selected by the Next Friend,

  is fair, reasonable, adequate, and in the best interests of the particular

  Minor or LII. If the Panel GAL agrees with the Claims Administrator’s

  determination, then the Panel GAL presents their evaluation to the



                                       27
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54425 Filed 01/21/21 Page 28 of 72




  Genesee County Circuit Court for approval. (ECF No. 1319-1,

  PageID.40399 (as amended, ECF No. 1394-2, PageID.54191).)

        If the Panel GAL or Genesee County Circuit Court determines that

  the settlement category, monetary award, or elected option to receive a

  monetary award is not fair, reasonable, adequate, or in the Minor or LII’s

  best interests, the claim will be sent back for reevaluation to the Claims

  Administrator or Next Friend, and the process will repeat until the

  monetary award is approved by the Panel GAL and the Genesee County

  Circuit Court. (Id.) For these reasons, the process and procedure is fair

  and thorough.

        The Court concludes that the MSA’s three options for Minors and

  LIIs to receive monetary awards, as well as the multi-layered review

  processes, are fair and in the best interests of Minors and LIIs.

     7. Future Minor Claimants

        Another way in which the MSA is fair and in the best interests of

  Minors is that it does not compel Minors to submit claims immediately.

  While it may be in the best interests of most or all Minors to submit their

  claims at the earliest opportunity, the proposed settlement provides a

  fund for Future Minor Claimants. A portion of the aggregate settlement
                                   28
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54426 Filed 01/21/21 Page 29 of 72




  fund ($35 million) will be set aside to accommodate Minors who do not

  file their claims immediately or who do not finalize their claims. This

  means that individuals less than eighteen years of age on the date they

  first ingested Flint water (if ingested between April 25, 2014 and

  November 16, 2020), who failed to register or did not receive a Favorable

  Notice, can still participate in the settlement later on, before they turn

  nineteen years old, subject to available funds. (ECF No. 1319-1, PageID.

  40338; 40356–40357 (as amended, ECF No. 1394-2, PageID.54130;

  54148–54150).)

        As Ms. Wolock explained, the Future Minor Claimant provisions

  are “akin to a safe harbor provision so that a minor has up to age 19 to

  participate in a program and I believe that this safe harbor provision

  gives adequate assurance that the settlement will be as much as feasibly

  possible widely available to this group.” (ECF No. 1363, PageID.42197–

  42198.) This safe-harbor provision is fair and in the best interests of

  Future Minor Claimants.

     8. Programmatic Relief

        The MSA includes a provision whereby a portion of the settlement

  would be used to enable the local school districts and public school

                                       29
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54427 Filed 01/21/21 Page 30 of 72




  academies within the Genesee Intermediate School District to provide

  special education services for qualifying students who resided in the City

  of Flint during the April 25, 2014 through November 16, 2020 time

  period. These provisions apply whether or not the individuals receiving

  such services are also individual claimants under the MSA. This global

  provision provides an added education-based benefit to Minors.

     9. Non-Participating Minors and LIIs

        Minors and LIIs can also choose not to participate in the settlement.

  If they choose not to participate, there is a clear procedure in the MSA

  for them to follow if they wish to proceed with their lawsuits against the

  Settling Defendants. (ECF No. 1319-1, PageID.40398 (as amended, ECF

  No. 1394-2, PageID.54190).) This procedure includes agreeing to a Case

  Management Order (“CMO”), with an accompanying Plaintiff Fact Sheet,

  (ECF No. 1319-2, PageID.40848–40876 (as amended, ECF No. 1394,

  PageID.54286–54294); ECF No. 1319-2, PageID.40878–40897)), and

  submitting a Notice of Intent Not to Participate. (ECF No. 1319-2,

  PageID.41246.) These documents are all publicly available for review.

  Minors and LIIs have the benefit of fully “weigh[ing] the cost benefit of .

  . . participating in this settlement or nonparticipation,” and can make an

                                       30
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54428 Filed 01/21/21 Page 31 of 72




  “informed decision on how to proceed.” (M. Wolock. ECF No. 1363,

  PageID.42199.)

     10.      Conclusions Regarding Minors and LIIs

        In sum, for the reasons set forth above, at this stage of the process,

  the MSA appears fair and in the best interests of Minors and LIIs. Ms.

  Wolock stated at the hearing, “My conclusion in the report today is that

  the processes and procedures set forth in the proposed agreement are fair

  to the [M]inors and LIIs. Because those procedures are fair, I also report

  to the Court that those fair procedures serve the best interest of the

  [M]inors and LIIs.” (ECF No. 1363, PageID.42190–42191.) The Court

  agrees for all of the reasons set forth above. Accordingly, preliminary

  approval of the MSA as it relates to Minors and LIIs is granted.

     B. Conditional Class Certification

        Prior to approving a settlement that includes a class component,

  the Court must conditionally certify the class. Fed. R. Civ. P. 23(e); see

  Garner Properties & Management, LLC v. City of Inkster, 333 F.R.D. 614,

  621–22 (E.D. Mich. 2020). Though still subject to the Court’s final

  approval at a later date, preliminary certification indicates at this stage



                                       31
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54429 Filed 01/21/21 Page 32 of 72




  that certification is sufficiently “likely” to justify sending notice to

  settlement class members. See id.

        The settlement class is defined in the MSA at Section 1.72 as:

        [A]ll persons or entities who are or could be claiming personal
        injury, property damage, business economic loss, unjust
        enrichment, breach of contract, or seeking any other type of
        damage or relief because at any time during the Exposure
        Period [of April 25, 2014 and November 16, 2020] they: (1)
        were an Adult who owned or lived in a residence that received
        water from the Flint Water Treatment Plant or were legally
        liable for the payment of such water; (2) owned or operated a
        business including income earning real property and any
        other businesses that received water from the Flint Water
        Treatment Plant or were legally liable for the payment for
        such water; or (3) were an Adult during the Exposure Period
        and who ingested or came into contact with water received
        from the Flint Water Treatment Plant.12

  (ECF No. 1319-1, PageID.40343 (as amended, ECF No. 1394-2,

  PageID.54135).)




        12  Excluded from the Settlement Class are: (1) Defendants; (2) the judicial
  officers to whom this case is assigned in federal court, Genesee County Circuit Court,
  and the Michigan Court of Claims, as well as these officers’ staff and immediate
  family members; (3) all Individual Plaintiffs; and (4) all persons who timely and
  validly elect to opt out of the Settlement Class. (ECF No. 1319-1, PageID.40343 (as
  amended, ECF No. 1394-2, PageID.54135).)
                                           32
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54430 Filed 01/21/21 Page 33 of 72




        Adults (defined as those who were at least eighteen years old during

  the Exposure Period) who are not already represented by counsel are

  members of the proposed Settlement Class. In this way, the proposed

  settlement provides compensation options for those individuals who did

  not hire a lawyer or pursue a lawsuit.

        These adults, along with those adults who are represented by a

  lawyer, are eligible to register to participate in the proposed settlement

  and seek a monetary award if:

           1) Between the dates of April 25, 2014 and November 16,
              2020, they owned or lived in a residence that received
              water from the Flint Water Treatment Plant or were
              legally liable for the payment of bills for such water;

           2) Between the dates of April 25, 2014 and November 16,
              2020, they owned or operated a business that received
              water from the Flint Water Treatment Plant or were
              legally liable for the payment of bills for such water;

           3) Between the dates of April 25, 2014 and November 16,
              2020, they ingested or came into contact with water
              received from the Flint Water Treatment Plant for at
              least twenty-one (21) days during any thirty (30) day
              period during the Exposure Period; or

           4) Between the dates of April 25, 2014 through December
              31, 2018, they were both exposed to water received from

                                       33
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54431 Filed 01/21/21 Page 34 of 72




              the Flint Water Treatment Plant and diagnosed with
              Legionnaires’ Disease.

  (ECF Nos. 1318, PageID.40271; 1319-1, PageID.40348–40349 (as

  amended ECF No.1394-2, PageID.54140–54141).) For the reasons set

  forth below, the Court finds that the parties have preliminarily met the

  Rule 23 requirements for certification of this putative class. Accordingly,

  the Court conditionally certifies this class for the purposes of settlement

  and directs notice of the certification, proposed settlement, and date of

  the final fairness hearing.

        1. Applicable Law

        At the preliminary certification stage, the judge makes “a

  preliminary fairness evaluation [finding] that the proposed class satisfies

  the criteria set out in Rule 23(a) and at least one of the subsections of

  Rule 23(b) . . . [as well as] a preliminary determination on the fairness,

  reasonableness, and adequacy of the settlement terms [under Rule

  23(e)].” Manual for Complex Litigation (Fourth) § 21.632 (2004). After

  doing so, the Court must “direct[] the preparation of notice of the

  certification, proposed settlement, and date of the final fairness hearing.”

  Id.


                                       34
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54432 Filed 01/21/21 Page 35 of 72




        Accordingly, pursuant to Rule 23(a), class certification is

  appropriate where plaintiffs demonstrate that the putative class meets

  all of the following requirements:

        1) Numerosity: the class is so numerous that joinder of all
           members is impracticable;

        2) Commonality: there are questions of law or fact common
           to the class;

        3) Typicality: the claims or defenses of the representative
           parties are typical of the claims or defenses of the class as
           a whole; and

        4) Adequacy of representation: the representative parties
           will fairly and adequately protect the interests of the class.

  Fed. R. Civ. P. 23(a); In re Whirlpool Corp. Front-Loading Washer Prods.

  Liab. Litig., 722 F.3d 838, 850 (6th Cir. 2013).

        Additionally, because Plaintiffs seek certification under Rule

  23(b)(3), they must also demonstrate the “predominance” and

  “superiority” requirements under this rule: namely, that (1) “questions

  of law or fact common to class members predominate over any questions

  affecting only individual members;” and that (2) “the class action is

  superior to other available methods for fairly and efficiently adjudicating


                                       35
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54433 Filed 01/21/21 Page 36 of 72




  the controversy.” Fed. R. Civ. P. 23(b)(3). Rule 23(b)(3) additionally sets

  forth four factors relevant to analyzing its predominance and superiority

  requirements:

        A) The class members’ interests in individually controlling the
           prosecution or defense of separate actions;

        B) The extent and nature of any litigation concerning the
           controversy already begun by or against class members;

        C) The desirability of concentrating the litigation of the claims
           in the particular forum; and

        D) The likely difficulties in managing a class action.

  Id.

        Finally, once the Court certifies a Rule 23(b)(3) class, it

        must direct to class members the best notice that is
        practicable under the circumstances, including individual
        notice to all members who can be identified through
        reasonable effort. The notice may be by one or more of the
        following: United States mail, electronic means, or other
        appropriate means [and must] clearly and concisely state in
        plain, easily understood language:

           (i)     the nature of the action;
           (ii)    the definition of the class certified;
           (iii)   the class claims, issues or defenses;
           (iv)    that a class member may enter an appearance
                   through an attorney if the member so desires;

                                       36
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54434 Filed 01/21/21 Page 37 of 72




             (v)   that the court will exclude from the class any member
                   who requests exclusion;
             (vi) the time and manner for requesting exclusion; and
             (vii) the binding effect of a class judgment on members
                   under Rule 23(c)(3).

  Fed. R. Civ. P. 23(c)(2)(B).

        2. Plaintiffs Have Preliminarily Satisfied the Rule 23(a)
           Prerequisites

        For the reasons set forth below, the Court finds that Plaintiffs have

  preliminarily met the Rule 23(a) numerosity, commonality, typicality,

  and adequacy requirements.

                     a. Numerosity

        To     satisfy   the   numerosity   requirement,     Plaintiffs    must

  demonstrate that the settlement class is “so numerous that joinder of all

  members is impracticable.” Fed. R. Civ. P. 23(a)(1). There are “no strict

  numerical test[s] for determining impracticability of joinder.” In re

  American Medical Sys., Inc., 75 F.3d 1069, 1079 (6th Cir. 1996). Rather,

  numerosity “requires examination of the specific facts of each case and

  imposes no absolute limitations . . . . When class size reaches substantial

  proportions, however, the impracticability requirement is usually


                                       37
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54435 Filed 01/21/21 Page 38 of 72




  satisfied by the numbers alone.” Id. (quoting General Tel. Co. v. EEOC,

  446 U.S. 318, 330 (1980)).

        Here the proposed class comprises a substantial portion of the

  population of Flint, Michigan. See Garner Prop. & Mgmt., LLC, 333

  F.R.D. at 622 (“[A] class of 40 or more members is sufficient to satisfy the

  numerosity requirement.”); Davidson v. Henkel, 302 F.R.D. 427, 436

  (E.D. Mich. 2014) (numerosity is satisfied with a putative class of at least

  “between 21 and 40” members). Plaintiffs point to the 2010 census finding

  that the population of Flint, Michigan at that time exceeded 100,000

  people, and the Court infers the Flint population from 2014 through 2020

  would be reasonably close to this number. (ECF No. 1318, PageID.40300

  (citing QuickFacts, United States Census Bureau (Apr. 1, 2010),

  http://www.census.gov/quickfacts/fact/table/flintcitymichigan/PST04021

  9.).) Additionally, Plaintiffs point to an expert report prepared by

  regional planner Dr. Robert A. Simons concluding that approximately

  700 business enterprises in Flint may have been detrimentally impacted

  by the Flint Water Crisis. (ECF No. 1208-95, PageID.36139–36140.) The

  evidence does not suggest that the several hundred to several thousand

  individual lawsuits meaningfully detracts from either of these numbers.

                                       38
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54436 Filed 01/21/21 Page 39 of 72




        Accordingly, between the 100,000+ individuals who could comprise

  the personal exposure and property damage subclasses, and the 700+

  business which could comprise the business economic loss subclass,

  Plaintiffs have met the numerosity requirement. Fed. R. Civ. P. 23(a)(1).

                     b. Commonality

        To   satisfy   the   commonality     requirement,    Plaintiffs   must

  demonstrate that there are “questions of law or fact common to the class.”

  Fed. R. Civ. P. 23(a)(2). Though the rule “speaks of ‘questions’ in the

  plural, [the Sixth Circuit has] said that there need only be one question

  common to the class.” See Sprague v. Gen. Motors Corp., 133 F.3d 388,

  397 (6th Cir. 1998) (emphasis added). However, this one question must

  represent “a common issue the resolution of which will advance the

  litigation.” Id.

        Plaintiffs have asserted that there are at least four common

  questions that satisfy the commonality requirement:

        1) Whether the State and City Defendants had the opportunity to
           reflect and deliberate before they acted or failed to act;

        2) Whether the conduct of the State and City Defendants directly
           and proximately caused the Flint water system to be
           contaminated with corrosive water, lead, and dangerous
                                       39
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54437 Filed 01/21/21 Page 40 of 72




           bacteria, and/or increased the risk of harm to the Class and/or
           Subclasses;

        3) Whether the implementation or execution of a policy statement,
           ordinance, regulation, or decision officially adopted and
           promulgated by the City of Flint violated Plaintiffs’ fundamental
           liberty interest in bodily integrity; and

        4) Whether the actions of the Rowe and McLaren Defendants—who
           are not named in the Class Complaint but who are participating
           in the global settlement—violated Plaintiffs’ rights.

  (ECF No. 1318, PageID.40302.) After years of litigation, the Court is

  intimately familiar with the factual and legal issues in this case. For

  purposes of preliminary approval and conditional certification, the Court

  need go no further than the first issue raised: whether the State and City

  Defendants had the opportunity to reflect and deliberate before they

  acted or failed to act. The premise of this litigation as it pertains to the

  governmental defendants is that action or inaction of certain State and

  City officials resulted in (1) the decision to switch the source of Flint’s

  water; and (2) a failure to address the consequent contamination of the

  water, which in turn lead to exposure and damage. The factual

  underpinnings that must be resolved in order to determine liability and




                                       40
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54438 Filed 01/21/21 Page 41 of 72




  damages to the governmental defendants are common to the class. There

  would not and could not be different factual findings in separate cases.

         Thus, the first question constitutes “a common issue the resolution

  of which will advance the litigation.” See Sprague, 133 F.3d at 397.

  Accordingly, Plaintiffs have met the commonality requirement. Fed. R.

  Civ. P. 23(a)(2).

                      c. Typicality

         To satisfy the typicality requirement, Plaintiffs must demonstrate

  that “the claims or defenses of the representative parties are typical of

  the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). A claim is

  “typical” if “it arises from the same event or practice or course of conduct

  that gives rise to the claims of other class members, and if his or her

  claims are based on the same legal theory.” Beattie v. CenturyTel, Inc.,

  511 F.3d 554, 561 (6th Cir. 2007); see also Sprague, 133 F.3d at 399 (“The

  premise of the typicality requirement is simply stated: as goes the claim

  of the named plaintiff, so go the claims of the class.”).

         In this case, the representatives of each class—the Adult Exposure

  Subclass, the Property Damage Subclass, and the Business Economic

  Loss    Subclass—satisfy    the     typicality   requirement,   because   the
                                         41
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54439 Filed 01/21/21 Page 42 of 72




  representatives’ claims (1) “arise[] from the same event or practice or

  course of conduct that gives rise to the claims of other class members”;

  and (2) are “based on the same legal theor[ies]” as other class members’

  claims.” See Powers v. Hamilton Cnty. Pub. Def. Comm’n, 501 F.3d 592,

  618 (6th Cir. 2007).

        Specifically, the Adult Exposure Subclass Representatives—

  Rhonda Kelso, Barbara and Darrell Davis, Tiantha Williams, and

  Michael Snyder—are individuals or representatives of individuals who

  allege that they resided in Flint, Michigan; ingested or came into contact

  with Flint tap water during the relevant time period; and suffered

  medical, financial, and/or emotional damages as a result of Settling

  Defendants’ actions. (See ECF No. 1318, PageID.40304–40305.) These

  claims align with absent Adult Exposure Subclass members who

  “ingested or came into contact with water received from the Flint Water

  Treatment Plant at any time during the Exposure Period and who are

  claiming or could claim a resulting personal injury.” (ECF No. 1319-1,

  PageID.40335–40336 (as amended, ECF No. 1394-2, PageID.54127–

  54128).)




                                       42
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54440 Filed 01/21/21 Page 43 of 72




        The Property Damages Subclass Representatives—Elnora Carthan

  and David Munoz—are individuals who allege that they owned homes in

  Flint during the relevant time period, who received water from the Flint

  Treatment Water Plant, and who suffered diminished property and

  appliance values as a result of Settling Defendants’ actions. (See ECF No.

  1318, PageID.40305–40306.) These claims align with absent Property

  Damages Subclass members who “owned or were the lessee of a

  residential real property that received water from the Flint Water

  Treatment Plant, or were legally liable for the payment for such water,

  at any time during the Exposure Period.” (ECF No. 1319-1, PageID.40341

  (as amended, ECF No. 1394-2, PageID.54133).)

        Finally, the Business Economic Loss Subclass Representatives—

  635 South Saginaw LLC (a/k/a “Cork on Saginaw”), Frances Gilcreast,

  and Neil Helmkay—are all individuals or entities who allege that they

  owned at least one commercial property in Flint during the relevant

  period, and who suffered diminished profits due to commercial reticence

  to patronize Flint businesses as a result of Settling Defendants’ actions.

  (ECF No. 1318, PageID.40306.) These claims align with absent Business

  Economic Loss Subclass members who “owned or operated a business,

                                       43
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54441 Filed 01/21/21 Page 44 of 72




  including income earning real property and any other businesses, that

  received water from the Flint Water Treatment Plant at any time during

  the Exposure Period and who are claiming or could claim a resulting

  business economic loss.” (ECF No. 1319-1, PageID.40336 (as amended,

  ECF No. 1394-2, PageID.54128).)

        Because the named Plaintiffs’ claims arise from the same course of

  Settlement Defendants’ conduct as those of putative class members, the

  Court finds that Plaintiffs have met the typicality requirement for

  purposes of preliminary settlement certification.13 Fed. R. Civ. P.

  23(a)(3).

                     d. Adequacy of Representation

        To satisfy the adequacy requirement, Plaintiffs must demonstrate

  that the class representatives “will fairly and adequately protect the

  interests of the class.” Fed. R. Civ. P. 23(a)(4). “There are two criteria for

  determining whether the representation of the class will be adequate: 1)




        13 Plaintiffs also argue that the named minor plaintiffs, whose representatives
  participated in settlement negotiations, typify the claims of minors in this lawsuit.
  (ECF No. 1318, PageID.40306–40307.) However, because the portion of the
  settlement relating to minors is not a class settlement, the Court need not address
  these claims here.
                                           44
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54442 Filed 01/21/21 Page 45 of 72




  the representative must have common interests with unnamed members

  of the class, and 2) it must appear that the representatives will vigorously

  prosecute the interests of the class through qualified counsel.” Senter v.

  Gen. Motors Corp., 532 F.2d 511, 524–25 (6th Cir. 1976). “Thus, the

  linchpin of the adequacy requirement is the alignment of interests and

  incentives between the representative plaintiffs and the rest of the class.”

  Garner Prop. & Mgmt, LLC, 333 F.R.D. at 624 (quoting In re Dry Max

  Pampers Litig., 724 F.3d 713, 721 (6th Cir. 2013)).

        The first adequacy requirement is easily met here: the named

  Plaintiffs in this case all seek to “hold [Settling] Defendants liable for

  [damages arising out of] the same misconduct.” (ECF No. 1318,

  PageID.40308.) The named Plaintiffs’ interests are identical to those of

  the unnamed members of the class, and the “common interests”

  requirement is accordingly met. See Senter, 532 F.2d at 524–25.

        As to the second adequacy requirement, the Court concludes that

  the named Plaintiffs will, through qualified counsel, “vigorously

  prosecute the interests of the class.” Id. The Court has become very

  familiar with the parties, class representatives, and Co-Lead Class

  Counsel and Subclass Settlement Counsel in this case through the

                                       45
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54443 Filed 01/21/21 Page 46 of 72




  previous four years of litigation described above. Additionally, when the

  Court appointed the Subclass Settlement Counsel in August 2019, the

  Court found that counsel had “the qualifications and experience to

  adequately and fairly represent clients in this case” and that they were

  “active litigators [] in mass tort and other class actions [who] have all

  declared that they will devote the time and resources necessary to

  represent clients and work on apportionment issues in settlement

  discussions.” (ECF No. 929, PageID.24354.) The Court concludes that Co-

  Lead Class Counsel, as well as Subclass Settlement Counsel—who have

  provided declarations supporting the allocation and attesting to its

  fairness—have lived up to their appointments in vigorously representing

  Plaintiffs through the litigation and settlement processes. The Court is

  confident that they will continue to vigorously prosecute the interests of

  the class.

        Accordingly, Plaintiffs have met the adequacy requirement for

  purposes of preliminary settlement certification. Fed. R. Civ. P. 23(a)(4).

        3. Plaintiffs Have Preliminarily Satisfied the Rule 23(b)
           Prerequisites




                                       46
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54444 Filed 01/21/21 Page 47 of 72




        For the reasons below, the Court finds that Plaintiffs have

  preliminarily met the Rule 23(b) predominance, superiority, and

  ascertainability requirements. Fed. R. Civ. P. 23(b).

           a. Predominance

        To satisfy the predominance requirement, Plaintiffs must

  demonstrate that “questions of law or fact common to class members

  predominate over any questions affecting only individual members.” Fed.

  R. Civ. P. 23(b)(3). “To meet the predominance requirement, a plaintiff

  must establish that issues subject to generalized proof and applicable to

  the class as a whole predominate over those issues that are subject to

  only individualized proof.” Randleman v. Fidelity Nat’l Title Ins. Co., 646

  F.3d 347, 352–53 (6th Cir. 2011).

        At this stage, the analysis of the predominance requirement must

  account for the fact that this class is proposed for settlement purposes

  only and that the alleged wrongdoing arises out of a common set of facts.

  Courts have found that settlements “obviate[] the difficulties inherent in

  proving the elements of varied claims at trial,” and consequently, “courts

  are more inclined to find the predominance test met in the settlement

  context.” Good v. West Virginia American Water Co., No. 14-1374, 2017

                                       47
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54445 Filed 01/21/21 Page 48 of 72




  WL 2884535, at *12 (S.D.W.V. Jul. 6, 2017) (quoting Sullivan v. DB Invs.,

  Inc., 667 F.3d 273, 304 & n.29 (3d Cir. 2011)).

        In certain “mass tort accidents,” plaintiffs may meet the

  predominance requirement even if “questions peculiar to each individual

  member of the class remain after the common questions of the

  defendant’s liability have been resolved . . . [such a finding] does not

  dictate the conclusion that a class action is impermissible.” Sterling v.

  Velsicol Chemical Corp., 855 F.2d 1188, 1197 (6th Cir. 1988). This is

  because “[n]o matter how individualized the issue of damages may be . .

  . the factual and legal issues of a defendant’s liability do not differ

  dramatically from one plaintiff to the next,” id., and “[individualized]

  issues may be reserved for individual treatment with the question of

  liability tried as a class action.” In re Whirlpool Corp., 722 F.3d at 854

  (internal quotations omitted) (citing id.) (“When adjudication of questions

  of liability common to the class will achieve economies of time and

  expense, the predominance standard is generally satisfied even if

  damages are not provable in the aggregate.”); see also Good, 2017 WL

  2884535, at *12 (collecting cases in which courts found “predominance in



                                       48
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54446 Filed 01/21/21 Page 49 of 72




  the mass tort arena when a single common event or common cause gave

  rise to the claims of each class member”).

        This is one such mass tort accident. The common liability questions

  noted above satisfy the predominance requirement for settlement

  purposes. See In re National Football League Players Concussion Injury

  Litigation, 821 F.3d 410, 434 (3d Cir. 2016) (finding that this mass tort

  action “presented predominate factual questions regarding the NFL’s

  knowledge and conduct as well as common scientific questions regarding

  causation”); see also In re Whirlpool, 722 F.3d at 854; Amchem Products,

  Inc. v. Windsor, 521 U.S. 591, 625 (1997) (“[M]ass tort cases arising from

  a common cause or disaster may, depending on the circumstances, satisfy

  the predominance requirement.”).

        Accordingly, Plaintiffs have met the predominance requirement for

  purposes of preliminary settlement certification. Fed. R. Civ. P. 23(b).

           b. Superiority

        To satisfy the superiority requirement, Plaintiffs must demonstrate

  that “a class action is superior to other available methods for fairly and

  efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

  Relevant factors in this inquiry include: (1) the interests of the class
                                    49
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54447 Filed 01/21/21 Page 50 of 72




  members in individually controlling separate actions; (2) the extent and

  nature of the litigation already begun by members of the class; and (3)

  the desirability of concentrating the litigation in a particular forum.14

        For purposes of settlement, the Court finds that the three relevant

  23(b)(3) factors weigh in favor of the superiority of class certification.

  First, the class members’ interest in individually controlling the

  litigation weighs in favor of conditional class certification, because

  individuals seeking individualized relief either already chose to file their

  own complaints or hire individual counsel to address their claims—as

  evidenced by the Individual Cases—or may eventually seek exclusion

  from the settlement class. Nor, after four years of very expensive class

  discovery, would individualized litigation be economically preferable for

  those plaintiffs who have not already elected to file suit as individuals.

  See In re Whirlpool, 722 F.3d at 861 (“Use of the class method is




        14  Typically, courts must additionally consider a fourth 23(b)(3) factor: “the
  likely difficulties in managing a class action.” Fed. R. Civ. P. 23(b)(3). However, when
  confronted, as in this case, “with a request for settlement-only class certification, a
  district court need not inquire whether the case, if tried, would present intractable
  management problems . . . for the proposal is that there be no trial.” In re National
  Prescription Opiate Litigation, 976 F.3d 664, 674 (6th Cir. 2020) (quoting Amchem
  Prods., Inc., 521 U.S. at 620).
                                            50
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54448 Filed 01/21/21 Page 51 of 72




  warranted particularly [when] the cost of litigation would dwarf any

  potential recovery.”).

        Second, the extent and nature of class members’ litigation in this

  case weighs in favor of certification. Class representatives and class

  counsel have been litigating this case for nearly five years in a suit that

  has involved “extensive motion practice, numerous appeals, and petitions

  for certiorari filed with the United States Supreme Court. The docket on

  this consolidated case shows over 1,100 filings and is rising daily.15 This

  case has been zealously litigated already, by a team of national and local

  firms on all sides.” (ECF No. 1207, PageID.34519–34520.) Such an

  extensive history supports the superiority of class certification for the

  defined adult class for the purpose of this settlement.

        Finally, all federal litigation concerning the Flint Water Cases has

  been centralized in the Eastern District of Michigan, rendering this

  forum ideal for resolving the dispute.




        15  With the entry of this Opinion and Order, that number has reached 1399
  filings. (No. 16-10444.)
                                        51
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54449 Filed 01/21/21 Page 52 of 72




        Accordingly, Plaintiffs have met the superiority requirement for

  purposes of preliminary settlement certification. Fed. R. Civ. P. 23(b).

           c. Ascertainability

        In addition to the predominance and superiority requirements,

  “Rule 23(b)(3) classes must also meet an implied ascertainability

  requirement.” Sandusky Wellness Ctr., LLC v. ASD Specialty Healthcare,

  Inc., 863 F.3d 460, 466 (6th Cir. 2017). Under this requirement, Plaintiffs

  must show “that the members of the class [are] capable of specific

  enumeration.” Cole v. City of Memphis, 839 F.3d 530, 542 (6th Cir. 2016)

  (emphasis in original) (internal citations omitted). Such a showing is

  required for (b)(3) class certification because, “unlike (b)(1) and (b)(2)

  classes, (b)(3) class members are entitled to notice and are able to opt-out

  of the class.” Cole, 839 F.3d. at 541. The ascertainability requirement is

  satisfied with “a class description [that is] sufficiently definite so that it

  is administratively feasible for the court to determine whether a

  particular individual is a member.” Id.

        Though Plaintiffs did not discuss the implied ascertainability

  requirement, the Court nevertheless concludes that the proposed class is

  sufficiently ascertainable to justify certification. Plaintiffs have argued

                                       52
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54450 Filed 01/21/21 Page 53 of 72




  in other motions that “[m]embership in the Class and Subclasses is

  ascertainable through property or rental records, or through certification

  by Flint residents or guardians that they and/or their children lived in

  Flint and were exposed to the water during the Class Period.” (ECF No.

  1207, PageID.34471.) The class definitions in this case are geographically

  circumscribed to one city in one state and are based on objective criteria,

  such as where an individual resided at a particular time or whether they

  owned or rented property.

        Accordingly, Plaintiffs have met the ascertainability requirement

  for purposes of preliminary settlement certification. Sandusky Wellness

  Ctr., LLC, 863 F.3d at 466.

        4. Rule 23(e) Prerequisite: Notice Plan

        When requesting class certification for purposes of settlement,

  parties must “provide the court with information sufficient to enable it to

  determine whether to give notice of the proposal to the class.” Fed. R. Civ.

  P. 23(e)(1)(A). Additionally, for any class certified under Rule 23(b)(3),

  “the court must direct to class members the best notice that is practicable

  under the circumstances, including individual notice to all members who

  can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B).

                                       53
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54451 Filed 01/21/21 Page 54 of 72




  Such notice must include: (i) the nature of the action; (ii) the definition of

  the class certified; (iii) the class claims, issues, or defenses; (iv) that a

  class member may enter an appearance through an attorney if the

  member so desires; (v) that the court will exclude from the class any

  member who requests exclusion; (vi) the time and manner for requesting

  exclusion; and (vii) the binding effect of a class judgment on members

  under Rule 23(c)(3). Fed. R. Civ. P. 23(c)(2)(B).

        The Court has carefully examined Plaintiffs’ prospective plan for

  Class Notice, as well as the declaration of Cameron Azari, Director of

  Legal Notice for Hilsoft Notifications, which is the firm that assisted in

  designing this particular notice plan. (ECF No. 1319-11, “Exhibit K”.)

  The Court finds that the Settlement Agreement’s plan for Class Notice is

  the best notice practicable under the circumstances and satisfies the

  requirements of due process and Rule 23(e)(1) of the Federal Rules of

  Civil Procedure. That plan is approved and adopted. The Court further

  finds that the Class Notice (attached to Plaintiffs’ motion as Exhibit K),

  and the Claim Form included as part of the Class Notice, comply with

  Rules 23(e)(1) and 23(c)(2)(B) of the Federal Rules of Civil Procedure.




                                       54
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54452 Filed 01/21/21 Page 55 of 72




         Accordingly, for the reasons set forth above, the Court conditionally

  and preliminarily certifies the class for settlement purposes subject to

  final approval, and approves the prospective plan for class notice.

     C. Responses and Objections to Motion for Preliminary
        Approval

         Having preliminarily approved the proposed settlement as it

  relates to Minors and LIIs, and having preliminarily and conditionally

  approved the settlement class and subclasses for settlement purposes,

  the Court will now address the responses and objections received up to

  this point.

         As set forth above, one of the responses to the partial settlement

  has been resolved. (ECF No. 1338). The remaining two that the Court

  will address are: (1) Plaintiffs Gradine Rogers and Estate of Odie Brown’s

  response (ECF No. 1340); and (2) the Chapman Plaintiffs’ response (ECF

  No. 1341). The Flint City Council also submitted a list of its concerns.

  These submissions will be addressed as set forth below.

    I.   Rogers and Brown’s Response

         The Court received a response from Gradine Rogers (Rogers v.

  Snyder, et al., No. 18-10713) and from the Estate of Odie Brown (Brown

                                       55
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54453 Filed 01/21/21 Page 56 of 72




  v. Snyder, et al, No. 18-10726).16 (ECF No. 1340.) Rogers and Brown are

  legionella cases and their response sets forth several concerns with the

  MSA as it relates to the legionella cases.

         First, Rogers and Brown argue that because the motion for

  preliminary approval was filed in federal court, the settlement should not

  apply to cases filed in the Genesee County Circuit Court against the

  McLaren Defendants.17 But since Rogers v. Snyder and Brown v. Snyder

  are federal cases, this argument does not apply to their own cases.

  Moreover, the proposed MSA is a global resolution among the Settling


        16 The response is entitled “Individual Plaintiffs Brown and Rogers Response
  to Plaintiffs’ Motion to Establish Settlement Claims Procedures and Allocation and
  for Preliminary Approval of Class Settlement Components.” (ECF No. 1340,
  PageID.41801.) However, the caption included only Brown v. Snyder, No. 18-10726,
  and not Rogers v. Snyder, No. 18-10713. (Id.) The Court will view this omission as an
  inadvertent oversight, and evaluate the arguments as though the Rogers’ caption was
  included, as it should have been.

        17 Rogers and Brown argue that there are thirty-one legionella-related cases
  pending against McLaren and only two—Rogers and Brown—are pending in this
  Court. The rest are pending in state court. Rogers and Brown argue that the state-
  court cases are “separate and distinct from general Flint Water cases,” (ECF No.
  1340, PageID.41804) but they do not further develop this argument. They also argue
  that the McLaren Defendants’ $20 million contribution to the settlement will result
  in only $3 million reaching those Plaintiffs who have actually sued the McLaren
  Defendants. Plaintiffs’ math on this point is speculative at this stage. Suffice it to say,
  however, that another way of looking at the MSA is that the contributions of the
  Settling Defendants other than the McLaren Defendants—which totals $620.25
  million—will also benefit those Plaintiffs who only sued the McLaren Defendants.
                                             56
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54454 Filed 01/21/21 Page 57 of 72




  Parties and it resolves all claims against the Settling Defendants related

  to the Flint Water Crisis, including those pending in the Genesee County

  Circuit Court and the Michigan Court of Claims. Rogers and Brown can

  elect to opt out of the settlement if they wish to pursue their litigation to

  trial.

           Next, Rogers (who fortunately survived her bout with Legionnaires’

  disease) and Brown complain that the monetary awards for legionella

  claimants is too low and unknown. This is speculative at this time

  because the monetary awards for legionella injury other than death

  cannot be determined until after the claims process is complete.

           Moreover, for adults whose legionella exposure caused death, such

  as is alleged by the Estate of Odie Brown, the projected monetary award

  for those claimants is known and is not subject to change based on the

  number of participants. Recovery for legionella death cases ranges from

  $300,000 to $1,500,000 no matter how many claims are made in this

  category. (ECF No. 1319-2, PageID.40825–40826.) Rogers and Brown’s

  argument that the settlement amount is unknown is not applicable to

  Brown’s allegations.



                                        57
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54455 Filed 01/21/21 Page 58 of 72




         Finally, Rogers and Brown argue that the proposed CMO, which is

  applicable to individuals who choose not to participate in the settlement,

  is unfairly favorable to Settling Defendants. (See ECF No. 1319-2,

  PageID.40847–40876 (as amended, ECF No. 1394-9, PageID.54286–

  54294).) The Court has reviewed the CMO and in light of the vast amount

  of discovery already undertaken in this case, the CMO merely serves to

  expedite the route to trial for those who opt out of the settlement. It is

  not unfair, and individuals have access to it now so they can evaluate its

  terms when determining whether to continue with litigation or to

  participate in the settlement.

         Rogers and Brown’s objections are denied without prejudice. If

  either Plaintiff determines that they will be a participant in the

  settlement, they may object at the time18 and in the manner set forth in

  the MSA and in the Order accompanying this opinion. (ECF No. 1319-1,

  PageID.40392–40393 (as amended, ECF No. 1394-2, PageID.54184–

  54185).)

   II.   Chapman Plaintiffs’ Response



          Under the terms of the MSA, this Court will set the date by which a Claimant
         18

  may object after entry of this Opinion and Order. (ECF No. 1319-1, PageID.40392.)
                                          58
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54456 Filed 01/21/21 Page 59 of 72




        The Chapman Plaintiffs also submitted a response to the motion for

  preliminary approval. (ECF No. 1341.) In it they focus on the grid that

  sets forth categories for monetary awards. The grid provides that

  individuals may provide proof of lead exposure through blood lead test

  results or bone lead testing (“bone scans”). (See ECF No. 1319-2,

  PageID.40789–40824.) The Chapman Plaintiffs object to the inclusion of

  bone scans as a form of proof in the settlement grid.

        First, this argument must be put into context. The Chapman

  Plaintiffs do not argue that it is inappropriate to require proof for

  participants to recover damages under the MSA. The Chapman Plaintiffs

  also do not contest the reliability of bone lead testing as one way to prove

  lead exposure. Rather, they argue that it is unfair that some lawyers,

  specifically Co-Liaison Counsel for Individual Plaintiffs, have obtained

  bone scans for some of their clients and that bone scans are included in

  the settlement grid as a form of proof.

        The Chapman Plaintiffs’ lawyer, however, did not obtain bone

  scans for his clients. At the hearing on December 21, 2020, the Chapman

  Plaintiffs’ lawyer stated that in 2016 he contacted an individual at Mt.

  Sinai Hospital in New York who performs bone scan testing but that he

                                       59
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54457 Filed 01/21/21 Page 60 of 72




  decided not to obtain bone scans for his clients because, “based on the

  information I received at the time, it did not make sense [to obtain

  them].” (ECF No. 1363, PageID.42188–42189.) However, now the

  Chapman Plaintiffs would like the option to receive bone scans. There is

  nothing in the MSA that prohibits the Chapman Plaintiffs from pursuing

  the bone scan procedure that they decided to forego in 2016. Moreover,

  their previous consideration of this option renders their assertion that

  the technology is somehow “secret” (ECF No. 1341, Page ID. 41815)

  confusing.

        To the extent that the Chapman Plaintiffs’ objection relates to the

  availability of bone scans in the City of Flint, this objection may be

  rendered moot. Co-Lead Class Counsel stated on the record at the status

  conference held on January 13, 2021 that they are optimistic that they

  have located individuals who can, and appear to be willing to, provide

  bone scans in Flint to residents who would like such scans for purposes

  of the settlement:

        [W]e have made some, I think, strong headway in making the
        . . . possibility of bone scanning [available] for the community
        generally that would be participating in the settlement of this
        matter. We’re looking into that more and more and we believe

                                       60
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54458 Filed 01/21/21 Page 61 of 72




          that we have a good core group of doctors and local individuals
          associated with those doctors to do a widespread [sic]
          accessibility for the community.

  (ECF No. 1397, PageID.54373.) Indeed, Co-Lead Class Counsel are

  working to set up a bone scan program, which would render this issue

  moot.

          The Chapman Plaintiffs similarly argue that it is difficult to obtain

  reports of neurocognitive deficits, and the MSA’s inclusion of this grid

  category is therefore burdensome. (ECF No. 1341, PageID.41817.) The

  Court rejects these arguments: first, children obtain neurocognitive tests

  for many medical and educational reasons, and this provision allows

  those children to submit those test results to obtain compensation even

  if they never had their blood lead level tested. Second, there is no basis

  to conclude that the inclusion of this additional provision for obtaining a

  monetary award is anything other than a benefit to claimants.19

  Accordingly, this argument is rejected.




           Additionally, the Court points the Chapman Plaintiffs to Class and Co-Lead
          19

  Plaintiffs’ Reply, which states that the Neurodevelopmental Center of Excellence
  (“NCE”) run by the Genesee Health System offers free testing.
                                          61
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54459 Filed 01/21/21 Page 62 of 72




        The Chapman Plaintiffs are free to file an objection to the

  settlement at the time and in the manner set forth in the MSA if they

  choose to participate in the settlement. The Court will consider any such

  objections at that time.

        3.    Flint City Council

        The Flint City Council submitted five enumerated concerns

  regarding the MSA. They are:

        1) That the State of Michigan is contributing insufficient
        funds;
        2) That the proof of injury requirements may be unduly
        burdensome on some residents of the City of Flint;
        3) That the proposed Settlement Agreement should more
        explicitly cover payment of water bills by the residents of the
        City of Flint;
        4) That the proposed Settlement Agreement should allocate
        Settlement Funds to cover claims for payment of water bills
        in an amount not less than 2%;
        5) That the City Council would prefer an additional two
        months to consider and deliberate regarding the proposed
        Settlement Agreement and conduct additional consultations.

        The City Council seeks to have the Court impose additional

  requirements on the settlement which it believes may benefit its



                                       62
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54460 Filed 01/21/21 Page 63 of 72




  constituents, many of whom are the very Plaintiffs suing the City. 20 Yet

  the Court cannot order the State of Michigan, the City of Flint, or any

  other Settling Defendant to contribute more funds to a settlement that

  was negotiated between the parties. The Court does not have the power

  or authority to impose additional terms, additional monetary amounts,

  or a different allocation to an agreement reached between parties.

        The City Council also raises a concern about the proof necessary to

  make a claim under the terms of the MSA. The Court investigated this

  concern: the settlement provides that claimants must complete short

  registration and claim forms to obtain a payment. There are certain

  documentation requirements—and where the documents or information

  can be obtained by the Claims Administrator, the individual claimant

  need not submit the information. For example, a claimant can sign a

  release that allows the Claims Administrator to obtain blood lead test

  results, and thus the claimant need not worry about getting the test



        20  The Court is sensitive to the fact that the Flint City Council is in an
  unenviable position. The City of Flint, as a governmental entity, is being sued by
  thousands of people who allege they were poisoned by its water. In most instances,
  these are the very same people who the City Council members represent. After entry
  of this Order, these individuals will make a decision about whether to participate in
  the $641.25 million settlement.

                                           63
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54461 Filed 01/21/21 Page 64 of 72




  information from their doctor. The document requirements are

  straightforward and reasonable to show that the claimant is eligible to

  participate. For example, an adult claimant seeking a property payment

  must show that they owned or leased property or paid for water bills.

        If these documents were not required, any person could submit a

  claim for payment and deplete funds that should go to children, adults,

  and homeowners or renters. The required documents protect the funds

  from unlawful, ineligible, and inappropriate claims. All of the

  documentation requirements consist of documents that the claimants can

  easily obtain or already have available. For many individuals, they need

  only sign a release for the Settling Defendants to use data already in the

  State of Michigan’s possession. Michigan law already requires that all

  children’s blood lead testing results be reported to the Michigan

  Department of Health and Human Services (“MDHHS”).21 See Mich.

  Comp. Laws § 533.5474. The Court is confident that some degree of proof




        21 Moreover, if a Minor is enrolled in Michigan Medicaid or Women, Infants &
  Children (“WIC”) programs, Michigan law requires that blood lead tests be
  performed, Mich. Comp. Laws § 280.400.111, and for many other children, their
  health care providers often determine that screening is appropriate. See e.g.,
  https://www.michigan.gov/documents/mdhhs/Metadata_-
  _Annual_Blood_Lead_Levels_557229_7.pdf .
                                         64
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54462 Filed 01/21/21 Page 65 of 72




  is fair and in the best interest of all of those impacted by the Flint Water

  Crisis.

        Finally, the Flint City Council asks that the Court expand the

  settlement to include payment of water bills. The funds allocated for the

  ‘property’ claims will be distributed to those who owned a residence,

  rented a residence, or were obligated to pay water bills for a residence.

  That is, the property fund covers any type of economic-loss claim related

  to the property—whether it be damage to pipes or payment of bills for

  water. The City may be asking that these funds reimburse claimants for

  the full amount of water bills, but the settlement does not require

  claimants to show proof of the amount of loss. Property owners or renters

  need only show their status (as described above) and the amount they

  receive will be based on the number of eligible claims in this category.

  The Court appreciates the Flint City Council’s concerns and is hopeful

  that these responses are helpful to its members.


     IV.      Order

        For the reasons set forth above, the Court orders:

              1. Preliminary approval of the MSA (attached as Exhibit A to
              the Declaration of Theodore J. Leopold in support of Plaintiffs’

                                       65
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54463 Filed 01/21/21 Page 66 of 72




                Motion) under Federal Rule of Civil Procedure 23 is
                GRANTED;22

                2. Preliminary approval of the Settlement Allocation set forth
                in the MSA and plan of distribution is GRANTED;

                3. Appointment of firms serving as Interim Co-Lead Counsel,
                Cohen Milstein Sellers & Toll PLLC, and Pitt McGehee
                Palmer Bonanni & Rivers, PC, and the Executive Committee,
                as Class Counsel under Federal Rule of Civil Procedure 23(g)
                to represent the Settlement Class is GRANTED;

                4. Conditional certification of the Settlement Class and
                Subclasses set forth in the MSA under Federal Rule of Civil
                Procedure 23(a) and (b)(3) is GRANTED as follows for the
                purposes of Settlement:

                Settlement Class: all persons or entities who are or could be
                claiming personal injury, property damage, business
                economic loss, unjust enrichment, breach of contract, or
                seeking any other type of damage or relief because at any time
                during the Exposure Period they: (1) were an Adult who
                owned or lived in a residence that received water from the
                Flint Water Treatment Plant or were legally liable for the
                payment of such water; (2) owned or operated a business
                including income earning real property and any other
                businesses, that received water from the Flint Water
                Treatment Plant or were legally liable for the payment for
                such water; or (3) were an Adult during the Exposure Period
                and who ingested or came into contact with water received
                from the Flint Water Treatment Plant. Excluded from the
                Settlement Class are: (1) Defendants; (2) the judicial officers


        22   As amended, ECF No. 1394-2.
                                           66
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54464 Filed 01/21/21 Page 67 of 72




              to whom this case is assigned in the Federal Court, Genesee
              County Circuit Court, and the Michigan Court of Claims,
              their staff, and the members of their immediate families; (3)
              all Individual Plaintiffs; and (4) all persons who timely and
              validly elect to opt out of the Settlement Class.

              Adult Exposure Subclass: all persons who were Adults
              during the Exposure Period and who ingested or came into
              contact with water received from the Flint Water Treatment
              Plant at any time during the Exposure Period and who are
              claiming or could claim a resulting personal injury. All Adults
              listed on Exhibit 1 to the Settlement Agreement are excluded
              from this Subclass.

              Business Economic Loss Subclass: all individuals or
              entities who owned or operated a business, including income
              earning real property and any other businesses, that received
              water from the Flint Water Treatment Plant at any time
              during the Exposure Period and who are claiming or could
              claim a resulting business economic loss. Excluded from the
              Business Economic Loss Subclass are all local, state, or
              federal government offices or entities and any individual or
              entity listed on Exhibit 1 to the Settlement Agreement.

              Property Damage Subclass: all Adults or entities who
              owned or were the lessee of residential real property that
              received water from the Flint Water Treatment Plant, or were
              legally liable for the payment for such water, at any time
              during the Exposure Period. Excluded from the Property
              Damage Subclass are all local, state, or federal government
              entities which own real property and any individual or entity
              listed on Exhibit 1 to the Settlement Agreement.



                                       67
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54465 Filed 01/21/21 Page 68 of 72




                 5. Appointment of Settlement Subclass Representatives as
                 representatives of the Settlement Class is GRANTED as
                 follows:

                     Rhonda Kelso, Barbra and Darrell Davis, Tiantha
                    Williams, and Michael Snyder, as personal representative
                    of the Estate of John Snyder, as representatives of the
                    Adult Exposure Subclass;
                     Elnora Carthan and David Munoz as representatives of
                    the Property Damage Subclass;
                     635 Saginaw LLC; Frances Gilcreast; and Neil Helmkay
                    as representatives of the Business Economic Loss Subclass.

                 6. The plan of notice presented in the Declaration of Cameron
                 Azari in Support of Plaintiffs’ Motion is approved. The form of
                 notice attached as Exhibit K, Attachment 2, and the
                 Registration and Claim Forms in the form attached as
                 Exhibits 2 and 5 to the Settlement Agreement are
                 GRANTED.23 The Notice, Registration Form, and Claim Form
                 shall be disseminated to the Settlement Class in accordance
                 with the plan of notice and the Settlement Agreement;

                 7. Appointment of Epiq Class Action & Claims Solutions, Inc.
                 as the Notice Administrator is GRANTED;

                 8. Appointment of ARCHER Systems as the Claims
                 Administrator and QSF Administrator is GRANTED;

                 9. Appointment of Deborah Greenspan as the Special Master
                 under the MSA is GRANTED;




        23   As amended, ECF No. 1394.
                                         68
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54466 Filed 01/21/21 Page 69 of 72




                10. Appointment of ARCHER SYSTEMS, LLC and MASSIVE
                as Lien Resolution Administrator is GRANTED;

                11. Appointment of Forge Consulting, LLC as the Settlement
                Planning Administrator is GRANTED;

                12. Approval of the proposed Registration Form, MSA Exhibit
                5, and Claim Form, MSA Exhibit 2, is GRANTED;24

                13. Approval and establishment of the process and procedures
                for handling claims by Minors and LIIs as set forth in Article
                XXI-Minors and LIIs of the MSA is GRANTED;

                14. Plaintiffs are ORDERED to pay the cost of implementing
                the plan of notice from the Settlement Fund in an amount not
                to exceed $500,000.

                15. Adoption of the form motion for approval of wrongful
                death settlement for the sole purposes of registering and
                pursuing a claim for recovery under the MSA, in the form
                attached as Exhibit A to Plaintiffs’ motion for preliminary
                approval of wrongful death claims (ECF No. 1334-1,
                PageID.41487–41489) is GRANTED.

                16. Nothing in this Order should be construed as an
                abrogation of any immunity available to the State of Michigan
                or its officers, employees, or departments.

                17. The Fairness Hearing is set for Monday, July 12, 2021, a
                minimum of 45 days after the Motion for final approval is
                filed, and the following schedule is set.




        24   As amended, ECF No. 1394.
                                         69
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54467 Filed 01/21/21 Page 70 of 72




  For purposes of the schedule below, this Order is effective on
  January 27, 2021.

   Event                     Deadline                 Date

   Settlement Website        Updated following        Updated following
                             this Order               this Order

   Motion for Fees and       Filed within 30 days     On or before Friday,
   Expenses                  of the effective date of February 26, 2021
                             this Order

   Notice Mailed             Within 30 days of the    On or before Friday,
                             effective date of this   February 26, 2021
                             Order

   Deadline for              Must be postmarked       On or before Monday,
   Registration              or submitted             March 29, 2021
                             electronically within
                             60 days of the
                             effective date of this
                             Order

   Deadline to Request       Must be postmarked       On or before Monday,
   Exclusion from            or submitted             March 29, 2021
   Settlement                electronically within
                             60 days of the
                             effective date of this
                             Order

   Deadline for              Must be filed within     Filed between Friday,
   Objections to             30 days of Notice        February 26, 2021
   Settlement and Class      issuing/within 60        and on or before
   Member Notice of


                                       70
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54468 Filed 01/21/21 Page 71 of 72




   Intent to Appear at       days of the effective    Monday, March 29,
   Fairness Hearing          date of this Order       2021

   Deadline for              Must be Filed within     Filed between Friday,
   Objections to             30 days of Notice        February 26, 2021
   Settlement and Class      issuing/ within 60       and on or before
   Member Notice of          days of the effective    Monday, March 29,
   Intent to Appear at       date of this Order       2021
   Fairness Hearing

   Motion for Final          Filed within 120 days On or before
   Approval                  of the effective date of Thursday May 27,
                             this Order               2021

   Fairness Hearing          Monday July 12, 2021 Monday July 12, 2021

   Deadline for Claim        Must be postmarked       On or before
   Form                      or submitted             Thursday August 26,
                             electronically within    2021
                             150 days of the
                             deadline for
                             Registration



   V.   Conclusion

        For the reasons set forth above, the Court GRANTS Plaintiffs’

  motion to establish settlement claims procedures and allocation and for

  preliminary approval of class settlement components (ECF No. 1318) and

  GRANTS Individual Plaintiffs’ motion for an order adopting the proposed

  approval of wrongful death settlement. (ECF No. 1334).
                                       71
Case 5:16-cv-10444-JEL-MKM ECF No. 1399, PageID.54469 Filed 01/21/21 Page 72 of 72




        IT IS SO ORDERED.

  Dated: January 21, 2021             s/Judith E. Levy
  Ann Arbor, Michigan                 JUDITH E. LEVY
                                      United States District Judge


                        CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on January 21, 2021.
                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       72
